DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes:  OLED WITH PIXEL APERTURE PROPORTIONAL TO CAPACITANCE

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-13, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pixels of different sizes having respective capacitances proportional to the aperture ratios, does not reasonably provide enablement for other different capacitance values.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification discloses an OLED with pixels at the edge of a non-rectangular display that have smaller aperture and proportionally lower capacitances in the corresponding capacitors to promote uniformity of luminance in the device. There is no disclosure that would enable or give reason to those in the art to have other differences in capacitance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a substrate having an active area and a non-active area; a plurality of first subpixels arranged in the active area; and a plurality of second subpixels arranged in the active area adjacent to a boundary area between the active area and the non-active area, wherein the first and second subpixels respectively have first and second storage capacitors that have different capacitance values from each other.” It would appear from the recitation that the second subpixels, which are in the active area near a boundary, would also be first subpixels, as they are in the active area. Thus the fact that these subpixels are recited as having different properties from each other is confusing and indefinite.
Claim 4 recites that “the second aperture ratio of the second subpixels is gradually decreased as the subpixels are closer to the boundary area.” Claim 1 recites “second subpixels arranged in the active area adjacent to a boundary area between the active area and the non-active area”, and thus seems to indicate that these subpixels are the closest subpixels to the non-active area. Thus it is not clear what it means for the subpixels to get closer to the boundary area. If a different meaning of “adjacent” is intended here, it is not clear.
Claim 13 has an analogous recitation that is indefinite for the same reason. Other claims reciting other differences between the first and second subpixels have an analogous problem.
Claim 16 recites that “each of the first and second unit pixels comprises red, green and blue subpixels having different aperture ratios, and wherein capacitance values of storage capacitors of the red, green and blue subpixels are proportional to the aperture ratios.” This can be read in at least two different ways: that the capacitance of the red, green and blue subpixels have capacitance values that are each proportional to their respective differences in aperture across the first and second unit pixels, or that the capacitance of the red, green and blue subpixels have capacitance values that are each proportional to their respective differences in aperture with respect to each other. As set forth in In re Miyazaki, “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” 89 USPQ2d 1207, 1211 (Bd. Pat. App. & Int. 2008).
The remaining claims are rejected based on their dependencies.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897